                 Case 2:21-cr-00006-RSL Document 41 Filed 08/17/21 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR21-006-RSL
11
                               Plaintiff,
12
                         v.                           PRELIMINARY
13                                                    ORDER OF FORFEITURE
14    RENE JACOBS,
15
16                            Defendant.
17
18
19          THIS MATTER comes before the Court on the United States’ Motion for Entry of

20 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, the
21 Defendant Rene Jacobs’s interest in the following property:
22          1.     One Red All in One desktop computer seized from the Defendant on or about

23                 February 21, 2020;

24          2.     One Seagate External Hard Drive 4TB S/N NA7PVSG2 seized from the

25                 Defendant on or about February 21, 2020;

26          3.     One Western Digital My Passport Ultra Hard Drive S/N WX31A4NUKSL

27                 seized from the Defendant on or about February 21, 2020; and,

28
     Preliminary Order of Forfeiture - 1                                 UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Jacobs, CR21-006-RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                  Case 2:21-cr-00006-RSL Document 41 Filed 08/17/21 Page 2 of 4




 1           4.     One Seagate External Hard Drive 8TB S/N NA9Q3Q93 seized from the
 2                  Defendant on or about February 21, 2020.
 3
 4           The Court, having reviewed the United States’ Motion, as well as the other papers
 5 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
 6 Forfeiture is appropriate because:
 7                x The above-identified electronics are forfeitable pursuant to 18 U.S.C.
 8                   § 2253(a), as they were used to commit the offense of Possession of Child
 9                   Pornography, in violation of 18 U.S.C. § 2252A(a)(4)(B) & (b)(2); and,
10                x Pursuant to the plea agreement he entered on January 25, 2021, the
11                   Defendant agreed to forfeit these electronics pursuant to 18 U.S.C.
12                   § 2253(a) (Dkt. No. 28, ¶ 13).
13
14           NOW, THEREFORE, THE COURT ORDERS:
15           1)      Pursuant to 18 U.S.C. § 2253(a) and his plea agreement, the Defendant’s
16 interest in the above-identified electronics is fully and finally forfeited, in its entirety, to
17 the United States;
18           2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) – (B), this Preliminary Order
19 will be final as to the Defendant at the time he is sentenced, it will be made part of the
20 sentence, and it will be included in the judgment;
21           3)      The Federal Bureau of Investigation (“FBI”), and/or its authorized agents
22 or representatives, shall maintain the electronics in its custody and control until further
23 order of this Court;
24           4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
25 United States shall publish notice of this Preliminary Order and its intent to dispose of the
26 electronics as permitted by governing law. The notice shall be posted on an official
27 government website – currently www.forfeiture.gov – for at least thirty (30) days. For
28 any person known to have alleged an interest in the electronics, the United States shall, to
      Preliminary Order of Forfeiture - 2                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Jacobs, CR21-006-RSL
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:21-cr-00006-RSL Document 41 Filed 08/17/21 Page 3 of 4




 1 the extent possible, provide direct written notice to that person. The notice shall state that
 2 any person, other than the Defendant, who has or claims a legal interest in the electronics
 3 must file a petition with the Court within sixty (60) days of the first day of publication of
 4 the notice (which is thirty (30) days from the last day of publication), or within thirty (30)
 5 days of receipt of direct written notice, whichever is earlier. The notice shall advise all
 6 interested persons that the petition:
 7                a. shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                     interest in the electronics;
 8
 9                b. shall be signed by the petitioner under penalty of perjury; and,
10                c. shall set forth the nature and extent of the petitioner’s right, title, or interest
11                   in the electronics, as well as any facts supporting the petitioner’s claim and
                     the specific relief sought.
12
13          5)      If no third-party petition is filed within the allowable time period, the
14 United States shall have clear title to the electronics, and this Preliminary Order shall
15 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
16         6)       If a third-party petition is filed, upon a showing that discovery is necessary
17 to resolve factual issues it presents, discovery may be conducted in accord with the
18 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
19 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
20 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
21 adjudication; and,
22          7)      The Court will retain jurisdiction for the purpose of enforcing this
23 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
24
25 ///
26
27 ///
28
     Preliminary Order of Forfeiture - 3                                        UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     United States v. Jacobs, CR21-006-RSL
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
               Case 2:21-cr-00006-RSL Document 41 Filed 08/17/21 Page 4 of 4




1 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
2 Fed. R. Crim. P. 32.2(e).
3
             IT IS SO ORDERED.
4
5
             DATED this 17th day of August,, 2021.
6
7
                                              _______________________________
                                                     _
8                                             THE HON.
                                                  HON ROBERT S. S LASNIK
                                              UNITED STATES DISTRICT JUDGE
9
10
11
12
13
     Presented by:
14
15
      /s/ Michelle Jensen
16   MICHELLE JENSEN
     Assistant United States Attorney
17
     United States Attorney’s Office
18   700 Stewart Street, Suite 5220
     Seattle, WA 98101
19
     (206) 553-2619
20   Michelle.Jensen@usdoj.gov
21
22
23
24
25
26
27
28
      Preliminary Order of Forfeiture - 4                            UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
      United States v. Jacobs, CR21-006-RSL
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
